Citation Nr: 1106668	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  02-22 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
characterized as depression.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to October 
1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision rendered by the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined that new and material evidence had 
not been received sufficient to reopen the Veteran's previously 
denied claim for service connection for depression.

In September 2005, the Veteran testified at a personal hearing 
before a Veterans Law Judge (VLJ).  A copy of the transcript of 
that hearing is of record.

In a May 2006 decision, the Board affirmed that new and material 
evidence had not been received sufficient to reopen the Veteran's 
previously denied claim for service connection for depression.  
The Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).

A November 2007 Order of the Court granted a Joint Motion for 
Remand (JMR) and vacated the Board's decision for compliance with 
the instructions in the JMR.  Copies of the Court's order and the 
JMR have been associated with the Veteran's claims file.

In April 2008, the Board reopened the previously denied issue of 
entitlement to service connection for a psychiatric disorder, 
characterized as depression, and remanded the de novo service 
connection claim for further development.  In February 2009, the 
issue came before the Board once more and was denied.  
Thereafter, the Veteran appealed this decision to the Court, and, 
in September 2010, the issue was remanded to the Board for 
readjudication.

For the reasons set forth below, the appeal is REMANDED to the 
Department of Veterans Affairs Regional Office.  VA will notify 
the Veteran if further action is required.  

REMAND

Although further delay is regrettable, the Board finds additional 
development necessary prior to adjudication of the issue on 
appeal.  Specifically, in December 2010, a letter was sent to the 
Veteran, informing him that the VLJ who conducted the prior 
September 22, 2005 hearing was no longer employed at the Board 
and offering him an opportunity for a new hearing before a 
current VLJ.  

Approximately two weeks later in January 2011, the Veteran 
responded and indicated that he would like to appear at a hearing 
at the RO before a VLJ via video conferencing.  In a letter dated 
one week later in January 2011, the Veteran's attorney reiterated 
this request for a video conference hearing at the RO. 

A complete and thorough review of the claims folder indicates 
that the Veteran has not been accorded his requested video 
conference hearing before a VLJ at the RO.  A basic principle of 
veterans' law stipulates that the Board shall decide an appeal 
only after affording the claimant an opportunity for a hearing.  
38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 
(2010), a hearing on appeal before the Board will be granted if 
an appellant expresses a desire to appear in person.  In the 
present appeal, the Board agrees that the Veteran's requested 
video conference hearing before a VLJ at the RO should be 
scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference 
hearing before a VLJ at the RO.  Provide the 
Veteran reasonable advance notice of the 
date, time, and location of his requested 
hearing.  After the hearing is conducted, or 
if the Veteran withdraws the hearing request 
or fails to report for the scheduled hearing, 
the claims file should be returned to the 
Board in accordance with appellate 
procedures.  

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


